Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, denying relator’s petition for a writ of habeas corpus. Relator contends that a prior 10 to 30-year sentence imposed upon him in 1936 was rendered void because the Parole Board delivered him, while he was being detained on a parole violation warrant, to the New York City authorities whereupon he was subsequently tried, convicted and sentenced to a year imprisonment for a crime committed while on parole. We agree with Special Term that People ex rel. Rainone v. Murphy (1 N Y 2d 367) does not mandate the voiding of an originally valid sentence on the basis of the Parole Board’s action herein. Coneededly, relator has been credited on the instant sentence with the time served under the New York City conviction and, accordingly, the judgment below must *965be affirmed. Judgment affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.